Pigott, Jr., P.J.
(dissenting). I respectfully dissent. Essentially, I disagree with the majority’s characterization of the issue in this case. Plaintiff was struck by a vehicle owned by defendant George Lutz and operated by defendant Carmelina Lutz while she was crossing a street. Her mother commenced an action against defendants on her behalf in September 1993, at which time plaintiff was nine years old. Defendants answered the complaint, and they served a demand for a bill of particulars and made various other discovery demands of plaintiff’s mother. Upon the failure of plaintiff’s mother to respond to those demands despite numerous requests, defendants moved for an order of preclusion and dismissal of the complaint. The motion specifically sought to preclude plaintiff’s mother from proving any facts that were the subject of defendants’ discovery demands based on her failure to comply with those demands. On March 7,1994, Supreme Court wrote a letter to plaintiff’s mother adjourning the motion date to March 29th and stating that her failure to appear would result in sanctions, including striking the complaint. Plaintiff’s mother failed to appear on March 29th. On March 31,1994, the court granted defendants’ motion and ordered the complaint dismissed. Plaintiff commenced the present action eight years later, after reaching the age of 18.
I disagree with the majority’s conclusion that a preclusion order was never issued. Defendants moved “for Judgment pursuant to Article 30 of the CPLR precluding the Plaintiff” from entering proof with respect to all items in defendants’ discovery demands and bill of particulars and further “dismissing the claim of the Plaintiff for failure to comply with the Discovery Demands and the Demand for Bill of Particulars.” The order granting the motion provides:
*838“Ordered that the Motion of the Defendants is granted and that the Complaint of the Plaintiff * * * is hereby dismissed and the Complaint stricken.” The record clearly demonstrates that defendants moved for, and the court granted, an order of preclusion. Indeed, it is the only motion in this record. That order was served on plaintiff’s mother four days later.
The present action is identical to the first action in every respect, and res judicata therefore applies. The purpose of the doctrine of res judicata is met here — to ensure finality. “The key is whether the adjudication is ‘sufficiently firm’ * * *, and a firm one should qualify as a ‘final judgment’, whatever its name” (Siegel, NY Prac § 444, at 718 [3d ed]). The order at issue herein is sufficiently firm to qualify as final because neither plaintiff, by her mother, nor defendants took any action for eight years.
Finally, the dismissal of a pleading on the merits is warranted when a party frustrates the disclosure scheme set forth in the CPLR (see Kihl v Pfeffer, 94 NY2d 118, 122 [1999]; Kimmel v State of New York, 286 AD2d 881, 883 [2001]), and it is irrelevant whether the order specified that the pleading was dismissed “on the merits.” Although the prior order does not specifically recite that it is “on the merits,” that order should be given res judicata effect to prevent plaintiff from circumventing the preclusion that resulted from her mother’s failure to comply with defendants’ discovery demands. CPLR 5013 does not require that a prior judgment contain the precise words “on the merits” in order to be given res judicata effect; it suffices that it appears from the judgment that the dismissal is on the merits (see Strange v Montefiore Hosp. & Med. Ctr., 59 NY2d 737, 738-739 [1983]). Plaintiff’s mother clearly frustrated the disclosure scheme set forth in the CPLR when she neither responded to any of defendants’ discovery demands nor appeared when requested. Additionally, she blatantly disregarded the court’s warning regarding her failure to respond to defendants’ discovery demands. Thus, for the foregoing reasons, I would reverse, grant defendants’ motion, and dismiss the complaint. Present — Pigott, Jr., P.J., Pine, Hurlbutt, Lawton and Hayes, JJ.